Citation Nr: 0525471	
Decision Date: 09/16/05    Archive Date: 09/29/05

DOCKET NO.  98-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for right ulnar nerve 
neuropathy of the interossei muscles status post fractures, 
rated as 40 percent disabling through May 10, 2004 and 60 
percent disabling effective May 11, 2004.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Counsel


INTRODUCTION

The veteran had active service from August 1969 through June 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  That decision continued a 40 percent 
disability rating for the veteran's right wrist disorder.  A 
March 2005 rating decision increased the disability rating 
for the veteran's right wrist disorder to 60 percent 
effective May 11, 2004.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing in September 1999.

The Board remanded the claim in March 2000, June 2003, and 
February 2004 for further development.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained, and the VA has satisfied the duty to 
notify the veteran of the law and regulations applicable to 
the claim, the evidence necessary to substantiate the claim, 
and what evidence was to be provided by the veteran and what 
evidence the VA would attempt to obtain on his behalf.

2.  The evidence reasonably shows that the veteran's right 
ulnar nerve neuropathy of the interossei muscles status post 
fractures is productive of total paralysis of the ulnar nerve 
for the entire appeal period.

3.  The veteran has been assigned the maximum rating 
available under the applicable schedular criteria.


CONCLUSION OF LAW

Right ulnar nerve neuropathy of the interossei muscles status 
post fractures is 60 percent disabling according to the 
schedular criteria.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.124a, Diagnostic Code 8516 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Assist

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The new law 
eliminates the concept of a well-grounded claim, and 
redefines the obligations of the VA with respect to the duty 
to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2005).  
Second, the VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2002)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

As this decision represents a grant of the benefits sought on 
appeal, any defect with regard to VA's duty to assist the 
veteran is found to be harmless.


II.  Factual Background

Service medical records indicate that the veteran fractured 
his right hand in May 1971.  A February 1993 rating decision 
granted service connection for right ulnar nerve neuropathy, 
atrophy of the interossei muscles, status post fractures, and 
assigned an initial disability rating of 10 percent.  A 
November 1994 rating decision increased the initial rating to 
30 percent.  A November 1996 Board decision granted an 
initial disability rating of 40 percent for the veteran's 
right wrist disorder.

The veteran filed a claim for an increased rating for his 
right wrist disorder on November 26, 1997.

A January 1998 VA fee basis orthopedic examination report 
noted that the examiner did not review the claims folder or 
any medical records.  On examination, dorsiflexion was 30 
degrees.  Palmar flexion was -10 degrees.  Radial deviation 
was to 5 degrees.  Ulnar deviation was to 10 degrees.  The 
examiner noted that the veteran kept the wrist extended with 
moderate supination, thumb and fingers extended, and the 
thumb moved 1 inch from the distal palmar crease on 
adduction.  The distal interphalangeal joint of the thumb had 
0 degrees of extension and flexion of 10 degrees.  The 
metacarpal phalangeal joint was kept at 20 degrees of flexion 
and no motion was noted.  The fingers were tightly placed 
together.  No increased moisture was noted in the creases.  
The veteran complained of pain with attempts to separate the 
fingers.  He had a glove like decrease sensation from the 
shoulders all the way to the fingers.  He had hypoactive 
triceps reflexes.

A January 1998 VA peripheral nerve examination report noted 
that the veteran was right handed.  He reported increased 
numbness over his right hand.  On examination, there was 
weakness of the right upper extremity.  Muscle strength in 
the biceps, deltoid, and brachioradialis was 4/5.  Muscle 
strength in the triceps was 3/5.  The veteran was unable to 
make his handgrip and unable to extend his wrist.  There was 
minimal atrophy of the thenar, hypothenar, and interossei 
muscles of the right hand.  He complained of severe pain on 
supination and was unable to extend the elbow joint 
completely.  There was no movement of the fingers on the 
right hand noted.  Deep tendon reflexes of the right upper 
extremity were +1.  Sensory examination was remarkable for 
impaired vibration on the right hand.

The veteran testified before the undersigned Veterans Law 
Judge at a videoconference hearing held in September 1999.  
The veteran stated that he could not really use his right 
hand.  He indicated that there was muscle loss and his right 
hand was numb.  He testified that he did everything with his 
left hand.  He reported that the symptoms of his right wrist 
disorder were close to total paralysis.

The Board remanded the claim in March 2000 for a VA 
examination.

A September 2000 VA peripheral nerve examination report noted 
that the veteran was right handed.  The veteran reported pain 
and burning spots in the right hand.  He indicated he could 
not use his fingers.  On examination, the veteran could not 
do any flexion or extension of the fingers.  He had some 
flexion contracture of the fingers.  He was not able to make 
any movement of the thumb, such as flexion, extension, 
abduction or adduction.  When he attempted any kind of 
movement he experienced pain in those joints.  He was not 
able to do any extension of the wrist.  He was not able to 
make any handgrip.  He could not open his hand from the 
posture of partial flexion contracture of the fingers.  There 
was mild weakness of supination and pronation of the right 
forearm.  Deep tendon reflexes revealed generalized 
hyporeflexia.  Sensory examination was remarkable for 
decreased pinprick in the right hand and ulnar side of the 
right wrist.

A June 2003 Board remand determined that the previous VA 
examinations were inadequate for ratings purposes.  The claim 
was remanded for a new examination.  A February 2004 Board 
remanded indicated that there was no adequate indication of 
record that the veteran had been informed of his previous VA 
examination.  A new examination was requested.

A May 11, 2004 VA examination report noted that the veteran 
could not straighten his fingers.  He indicated that he was 
in constant pain, and experienced frequent cramps.  On 
examination, there was moderate atrophy of the first dorsal 
interosseus muscles, as well as hypothenar muscles of the 
right hand.  There was no atrophy of the thenar muscles.  He 
was noted to have flexion of the ring finger.  No significant 
extension of the ring finger was noted.  He was not able to 
spread his fingers or abduct his thumb.  He was able to move 
his little finger to some extent.  He was able to flex his 
wrist, but could not extend.  He was not able to use his 
fingers to pick up small objects.  He could not grasp with 
his right hand.  The examiner noted that there was no 
significant motor change since the September 2000 VA 
examination.  He indicated that the veteran had significant 
loss of use of the right hand.  He stated that the veteran 
did not have any effective function of the right hand and 
would be equally well served by an amputation stump with 
suitable prosthesis.

III.  Criteria

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155.  Separate diagnostic codes identify the various 
disabilities.

The assignment of a particular Diagnostic Code is dependent 
on the facts of a particular case.  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  In reviewing the claim for 
a higher rating, the Board must consider which Diagnostic 
Code or Codes are most appropriate for application of the 
veteran's case and provide an explanation for the conclusion.  
See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

A 10 percent evaluation is warranted for mild incomplete 
paralysis of the ulnar nerve of the major upper extremity.  A 
30 percent evaluation is warranted for moderate incomplete 
paralysis of the ulnar nerve of the major upper extremity.  
The term "incomplete paralysis" indicates a degree of lost or 
impaired function that is substantially less than that which 
is described in the criteria for an evaluation for complete 
paralysis of this nerve, whether the less than total 
paralysis is due to the varied level of the nerve lesion or 
to partial nerve regeneration.  Complete paralysis of the 
ulnar nerve is indicated when there is "griffin claw" 
deformity, due to flexor contraction of ring and little 
fingers, atrophy very marked in dorsal interspace, and thenar 
and hypothenar eminences; loss of extension of right and 
little fingers cannot spread the fingers (or reverse), cannot 
adduct the thumb; flexion of wrist weakened.  38 C.F.R. 
§ 4.124a, Codes 8516.  60 percent is the maximum rating 
available under this Diagnostic Code.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports a grant of 60 percent 
for the veteran's right wrist disorder, effective November 
26, 1997, which is the date of the veteran's original claim 
for increase.  A 60 percent rating was noted to be warranted 
based on the May 11, 2004 VA examination report, and such 
rating is currently in effect.

The Board notes that previous VA examinations did not 
adequately evaluate the veteran's service connected 
disability.  Indeed, the Board remanded the claim because the 
VA examinations of record were not considered to be adequate 
for ratings purposes.  A review of the May 11, 2004 VA 
examination report indicates that the examiner noted no 
significant change in the veteran's motor function since the 
September 2000 VA examination.  The veteran should not be 
penalized because pervious examinations during the appeal 
were insufficient.  Therefore, the Board finds that a 60 
percent rating is warranted effective November 26, 1997, the 
date of the veteran's claim for increase.  The Board notes 
that a 60 percent rating is the maximum rating available 
under the applicable schedular criteria.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  However, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds there is 
no evidence that the veteran's right hand disorder alone has 
caused such marked interference with employment or 
necessitated frequent periods of hospitalization for the 
periods at issue such as would render impractical the 
application of regular schedular standards at this time.  In 
the absence of such factors, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 
Vet. App. 337, 338-9 (1996); Shipwash, 8 Vet. App. at 227.


ORDER

Entitlement to a rating of 60 percent for right ulnar nerve 
neuropathy of the interossei muscles status post fractures, 
effective November 26, 1997, is granted, subject to the laws 
and regulations governing the award of monetary benefits.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


